Notice of Pre-AIA  or AIA  Status
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
					Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a portable trailer stand having a post forming a frame that is adjustable in height, an elongate beam selectively engaging an underside of a trailer, a lower beam, and wheels having an adjustable height relative to the post/frame, the wheels moving in a straight line perpendicular to the lower beam. The closest prior art, Biaud (FR2005604A1) discloses post/frame (211, 221) having an adjustable height, an elongate beam (223, 224), a lower beam (214) and wheels (233).  However, the wheels in Biaud move in an arc path rather than moving in a straight line perpendicular to the lower beam, as argued by applicant on page 3 (page 9 as indicated by applicant) of the remarks filed 1/14/21. In addition, there is no motivation to modify the prior art of record to include wheels moving in a straight line perpendicular to the lower beam.  This is because the instant application comprises the structure of a slot (76) which receives an axle (74) which allows the wheels to move vertically within the slot in a straight line perpendicular to the lower beam.  Modifying the prior art of Biaud to include wheels moving in a straight line perpendicular to the lower beam would therefore require structural modification which is not considered obvious.  


Additional prior considered includes Barth (US 5,885,048) which discloses post/frame, an elongate beam (64), a lower beam (68), and wheels (88) which move in a straight line perpendicular to the lower beam.  However, Biaud does not disclose a portable trailer stand having post/frame being adjustable to enable the elongate beam to engage an underside of a trailer.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726      



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726